DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 11/21/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/31/2019   have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4,6,8,10,11,25-28,30,32,34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (2016/0066781 A1) in view of Legerton et al (7,918,558 B1).
 Regarding claim 1, Thompson et al discloses a method for stimulus and eye tracking useful for the determination of the presence or strength of optokinetic nystagmus (OKN) (abstract , paragraph 0001), the method comprising: providing a visual stimulus effective to elicit OKN in front of the eye(s) of a subject by:  displaying against a background on a display and varying in visibility (as perceived by the subject) at least one visual stimulus element moving across the display, or displaying against a background a series of at least one visual stimulus element moving across the display so that a later displayed element moving across the display has different visibility (as perceived by the subject) relative to an earlier displayed element moving across the display  ( paragraph 0101), recording video of the subject's eye(s) viewing the stimulus (paragraph 0102), and image processing the video to detect for OKN (paragraph 0104).
Thompson et al discloses all of the claimed limitations except the moving visual stimulus element or elements comprising a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background and/or the perimeter lighter than the background and the center darker than the background.
 Legerton Jerome et al  discloses the moving visual stimulus element (161) or elements comprising a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background and/or the perimeter lighter than 
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide moving visual stimulus element with a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background in to the Thompson et al  eye tracking device and method for the purpose modify during testing such as width of the test face , rate change as taught by Legerton et al (column 1, lines 30-35).  
 Regarding claim 2, Thompson et al discloses wherein varying the visibility of the visual stimulus element(s) comprises causing the visual stimulus element(s) to vanish or appear (as perceived by the subject) (paragraph 0137).  
 Regarding claim 3, Thompson et al discloses wherein varying the visibility of the visual stimulus element(s) or causing the visual stimulus element(s) to vanish or appear comprises reducing or increasing intensity, contrast, size and/or width of the visual stimulus element(s) or visual stimulus element boundaries (paragraph 0137).  
 Regarding claim 4, depends on claim 1, Thompson et al discloses all of the claimed limitations except wherein the visual stimulus element or elements comprise:  a perimeter having a perimeter boundary that is darker than a background and a center having a center boundary that is lighter than the background, and/or a perimeter having a perimeter boundary that is lighter than a background and a center having a center boundary that is darker than the background.  
Legerton Jerome et al  discloses the moving visual stimulus element (161) or elements comprising a center and a contrasting perimeter and the perimeter darker than the 
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide moving visual stimulus element with a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background in to the Thompson et al  eye tracking device and method for the purpose modify during testing such as width of the test face , rate change as taught by Legerton et al (column 1, lines 30-35).  
 Regarding claim 6, Thompson et al discloses where in varying the visibility of the visual stimulus element(s) comprises reducing or increasing an intensity, contrast, or a size and/or width, of the perimeter relative to the center of the visual stimulus element(s) or of the perimeter relative to a background (paragraph 0137).    
Regarding claim 8, Thompson et al discloses, wherein a spatial content, speed, temporal frequency, chromatic properties, disparity, and rotation or rotational speed of the stimulus (if not rotationally symmetric) of the visual stimulus varies (paragraph 0137).  
Regarding claim 10, Thompson et al discloses wherein the visual stimulus element(s) move across the display with varying visibility as they move across the display (paragraph 0101, figure 5).  
Regarding claim 11, Thompson et al discloses, wherein a later displayed element moving across the display has lower or higher visibility relative to an earlier displayed element moving across the display (paragraph 0101, figure 5).  

Thompson et al discloses all of the claimed limitations except the moving visual stimulus element or elements comprising a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background and/or the perimeter lighter than the background and the center darker than the background.
 Legerton Jerome et al  discloses the moving visual stimulus element (161) or elements comprising a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background and/or the perimeter lighter than the background and the center darker than the background (figure 3 and 4, column 3, lines 24-40).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide moving visual stimulus element with a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background in to the Thompson et al  eye tracking device and method for the purpose 
Regarding claim 26, Thompson et al discloses arranged to vary the visibility of the visual stimulus element(s) by causing the visual stimulus element(s) to vanish or appear (as perceived by the subject) (paragraph 0137).  
Regarding claim 27, Thompson et al discloses arranged vary the visibility of the visual stimulus element(s) or cause the visual stimulus element(s) to vanish or appear by reducing or increasing intensity, contrast, size and/or width of the visual stimulus element(s) or visual stimulus element boundaries (paragraph 0137).  
Regarding claim 28, depends on claim 25, Thompson et al discloses all of the claimed limitations except wherein the visual stimulus element or elements comprise:  a perimeter having a perimeter boundary that is darker than a background and a center having a centre boundary that is lighter than the background, and/or a perimeter having a perimeter boundary that is lighter than a background and a centre having a centre boundary that is darker than the background.  
Legerton Jerome et al  discloses the moving visual stimulus element (161) or elements comprising a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the background and/or the perimeter lighter than the background and the center darker than the background (figure 3 and 4, column 3, lines 24-40).
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide moving visual stimulus element with a center and a contrasting perimeter and the perimeter darker than the background and the center lighter than the 
Regarding claim 30, Thompson et al discloses arranged to vary the visibility of the visual stimulus element(s) by reducing or increasing an intensity, contrast, or a size and/or width, of the perimeter relative to the centre of the visual stimulus element(s) or of the perimeter relative to a background (paragraph 0137).   
Regarding claim 32, Thompson et al discloses, arranged to vary a spatial content, speed, temporal frequency, chromatic properties, disparity, and rotation or rotational speed of the stimulus of the visual stimulus (paragraph 0137).    
Regarding claim 34, Thompson et al discloses arranged to move the visual stimulus element(s) across the display with varying visibility as they move across the display (paragraph 0101, figure 5).  .  
Regarding claim 35, Thompson et al discloses arranged to move a later displayed element moving across the display with lower or higher visibility relative to an earlier displayed element moved across the display (paragraph 0137).   

Allowable Subject Matter
5.    Claims 5, 19, 29 and 43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.  The following is a statement of reasons for the indication of allowable subject matter:  wherein the perimeter has an outer diameter or transverse dimension OD = aSW and .  
Conclusion 
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMMED A HASAN/           Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/4/2021